DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McMillen et al. (US 2018/0057773).
 	With respect to claim 1, McMillen describes an alkaline composition comprising:  a metal hydroxide including NaOH, KOH, an amine, a chelator, iron and molybdenum (para 8, 11, 12, 19, 27).  The composition is used to treat a metal substrate such steel (para 65, 198).  The iron and molybdenum in the composition would also provide claimed component metals of the metal surface since steel composition includes iron and molybdenum (please see cited reference Aperam for steel composition).
 	With respect to the claimed “the alkaline composition for etching a nanoscale surface geometry on a metal surface of a body implantable device, which is a bone-contacting device and the nanoscale surface geometry enhances osseointegration when the bone-contacting device is implanted adjacent bone, or wherein the body implantable device is a tissue-contacting device and the nanoscale surface geometry enhances endothelial attachment and proliferation when the tissue- contacting device is implanted adjacent tissue”, this is an intended use of the composition and it doesn’t contribute nor provide any new components/ingredients to the claimed composition.  Therefore, it is not further limiting the claimed composition and doesn’t result in a different composition than those components cited in claim 1. See MPEP 2111.02.  The composition from McMillen above contains all of the claimed components would be able to be used for any purposes including claimed for etching of a nanoscale surface geometry on a metal surface of a body implantable device or bone-contacting device.
 	With respect to claim 4, the iron is in the range of 50-500 ppm (para 13).
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen as applied to claim 1 above.

 	With respect to claim 3, McMillen further describes the concentration the chelator such as gluconates can be up to 10,000 ppm or 1 wt% (1ppm = 0.0001%) (para 24), which is overlapping with claimed ranges.  Overlapping ranges are held obvious.  MPEP 2144.05.  One skill in the art would find it obvious to use such concentration to provide an alkaline cleaning composition with expected results.
With respect to claim 5, since the metal substrate that is treated with the composition comprises titanium (para 198) and the composition comprises the same components as that of the claimed invention, it is expected that the composition would be able to dissolve any amount of titanium including claimed 0.1-100,000 ppm depending on the processing conditions such as temperature.  Therefore, one skill in the art before the effective filing date of the invention would be able to control a desired amount of dissolve titanium as long as the metal substrate can be cleaned with expected results.
Claim(s) 2, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen as applied to claim 1 above, and further in view of Ge et al. (US 20190284704).
 	With respect to claims 2, 6, 7 McMillen doesn’t describe that the amine corrosion inhibitor is an alkanolamine.  Ge teaches that known corrosion inhibitors that can be one or more including amines and alkanolamines (para 61, claim 11).  It would have been obvious for one skill in the art to use any of those corrosion inhibitors in light of Ge because using known elements without changes in their respective functions, in this case using amines or alkanolamines as corrosion inhibitors, would have provide the composition with expected results.  
 	McMillen further describes the concentration of the iron is in the range of 50-500 ppm (para 13),  the chelator such as gluconate and the corrosion inhibitors, which would include alkanolamines, can be up to 10,000 ppm or 1 wt% (1ppm = 0.0001%) (para 24, 27), which is overlapping with claimed ranges.  Overlapping ranges are held obvious.  MPEP 2144.05.  One skill in the art would find it obvious to use such concentration to provide an alkaline cleaning composition with expected results.  Unlike claimed invention, McMillen doesn’t describe the metal hydroxide in claim 6 is in the range of 5-75 wt%.  However, he teaches that the concentration of metal hydroxide is an amount sufficient to adjust the pH of the composition up to 14 (para 20).  Given the claimed range is a wide range of between 5-75 wt%.  A concentration in this range would have been obvious to one skill in the art before the effective filing date of the invention to be determined through routine experimentation depending on the desired pH of the composition as long as it provides alkaline aqueous composition with expected results.
 	With respect to claim 8, please see rejection of claim 5 above.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	With respect to claim 9, the prior art above doesn’t suggest the composition having claimed concentrations including 18-30 wt% of metal hydroxide, 2-10 wt% of the alkanolamine, 2-10 wt% of gluconate in combination of other limitations of claim 6.
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 10/18/22 is acknowledged.

Reference Aperam is cited to show the content of steel.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



11/10/2022